Citation Nr: 1410639	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  92-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 50 percent for PTSD. 

3.  Entitlement to an effective date earlier than September 12, 2011 for the award of service connection for PTSD.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1973 and from November 1973 to December 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 1990 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 1994, February 1998, and February 2005, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  In June 2005, the Veteran testified at a hearing before one of the undersigned Veterans Law Judges (VLJs) at the RO.  In an August 2005 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for a psychiatric disorder, including PTSD. The Board remanded the underlying claims to the agency of original jurisdiction (AOJ) for additional evidentiary development.

The Veteran testified at a second Board hearing before one of the other undersigned VLJs at the RO in December 2006.  In a May 2007 decision, the Board denied service connection for PTSD.  The remaining issue, entitlement to service connection for an acquired psychiatric disorder other than PTSD, was remanded for additional evidentiary development.  After the development was completed, the case was returned to the Board, and the claim was denied on the merits in a September 2008 decision.
The Veteran appealed the September 2008 denial of the claim for service connection for a psychiatric disorder other than PTSD to the Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in March 2010 setting aside the September 2008 Board decision and remanding the case back to the Board.  The claim for service connection for an acquired psychiatric disorder other than PTSD returned to the Board in September 2011 and was denied.  The Veteran again appealed the denial of the claim to the Court, and in August 2012, the Court granted a Joint Motion for Remand filed by the parties, vacating the September 2011 Board decision and once again remanding the case.  The appeal has now returned to the Board for additional action.

In addition to the June 2005 and December 2006 hearings before the Board, the Veteran also testified before a RO hearing officer in October 1991.  Transcripts of all the hearings are associated with the claims file. 

When an appellant has a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707  as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  
This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

The Board sent a letter to the Veteran in December 2013 informing him that he had the option of having an additional hearing before a third VLJ.  A few days later, the Board received a letter from the Veteran's representative stating that the Veteran waived his right to appear at an additional hearing before a third VLJ.  The Board will therefore proceed with the case without remanding for the scheduling of another hearing. 

The issues of entitlement to an increased initial rating and earlier effective date for the award of service connection for PTSD, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder other than PTSD, currently diagnosed as schizophrenia, was incurred during active duty service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder other than PTSD, currently diagnosed as schizophrenia, is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder other than PTSD as it was incurred during active duty service.  As an initial matter, the Board finds that the record clearly establishes a current disability.  Treatment records from various private and VA facilities document diagnoses of schizophrenia and hospitalizations for the condition dating from January 1980.  The Veteran has undergone consistent treatment for schizophrenia at the Dublin VA Medical Center (VAMC) throughout the claims period and the diagnosis was confirmed upon VA examinations in July 1983, November 1999, October 2005, October 2007, and January 2012.  Thus, the first element of service connection-a current disability diagnosed as schizophrenia-is demonstrated.  
The Board must next determine whether there is evidence of in-service incurrence of the claimed disability.  Service records from the Veteran's first period of active service are negative for treatment or diagnoses of a psychiatric disorder, but the Veteran complained of nervous trouble on the September 1972 separation report of medical history.  During his second period of active service in November 1973, he was seen in the mental hygiene clinic and complained of insomnia, headaches, and problems with nerves.  Later that month, another provider noted that the Veteran had been seen by the mental hygiene clinic three times for chronic complaints.  The November 1973 Medical Board examination showed that the Veteran was psychiatrically normal, but the Veteran has provided competent and credible testimony that he experienced auditory hallucinations during active duty service.  Service personnel records also document various behavioral problems (including a court martial in July 1971 for assault).  The Board therefore finds that service records include indications of a possible acquired psychiatric disorder during service. 

The post-service evidence establishes that the psychiatric symptoms noted during service were early manifestations of schizophrenia.  Private and VA treatment records dating from April 1974 document the Veteran's reports of severe dysfunction since military service.  A May 1977 psychological examination, performed only a few years after the Veteran's discharge in December 1973, also demonstrated the presence of a psychotic thought process.  The record also contains medical opinions from an October 2005 VA examiner and August 2013 private examiner in support of the claim for service connection.  Finally, the Veteran and his friends and family have provided credible lay evidence throughout the claims period describing the Veteran's behavioral changes and psychotic symptoms since his return from active duty service.  As all the elements necessary for service connection are present, the claim for service connection for an acquired psychiatric disorder other than PTSD, currently diagnosed as schizophrenia, is granted. 

VA has substantially satisfied the duties to notify and assist with respect to the claim.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  



ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, currently diagnosed as schizophrenia, is granted. 


REMAND

In a May 2012 rating decision, the Veteran was awarded service connection for PTSD.  An initial 50 percent evaluation was assigned effective September 12, 2011.  The Veteran filed a notice of disagreement with the initial rating assignment and the effective date of service connection in March 2013.  The Veteran has not been provided a statement of the case (SOC) in response to the notice of disagreement, and a remand is required for the issuance of SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran also filed a formal claim for entitlement to TDIU in March 2006, stating that he was unemployable due to disabilities including PTSD.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The claim for TDIU was filed during the pendency of this appeal (prior to the award of service connection for PTSD), and the Board therefore finds that it has jurisdiction over the matter in accordance with Rice and Roberson.  However, the RO has not explicitly adjudicated the claim for TDIU and the Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to an effective date earlier than September 12, 2011 for the award of service connection for PTSD.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

2.  If the Veteran perfects an appeal with respect to either of these matters, ensure that any indicated development is completed.

3.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________                       ____________________________
        ROBERT E. SULLIVAN                                          CHERYL L. MASON
            Veterans Law Judge                                                Veterans Law Judge
       Board of Veterans' Appeals                                   Board of Veterans' Appeals



__________________________________
MILO H. HAWLEY
Veterans Law Judge
Board of Veterans' Appeals





Department of Veterans Affairs


